AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

 

Sheet |
UNITED STATES DISTRICT COURT
Western District of Arkansas
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
¥ )
Case Number: 5:19CR50047-001
DIEGO DANIEL PADRON-TORRES ) CEM Number: 84158-379
Joe Alfaro
) Defendant's Attorney

THE DEFENDANT:
px] pleaded guilty to count(s)

[| pleaded nolo contendere to count(s)
which was accepted by the court.

[_] was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section
8 U.S.C. § 1326(a)

Nature of Offense
Illegal Reentry of a Removed Alien

The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.

[| The defendant has been found not guilty on count(s)

[| Count(s) [_] is

One (1) of the Information on June 6, 2019.

Offense Ended Count
05/08/2019 1
3 of this judgment. The sentence is imposed pursuant to

[_] are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

Honorable Timothy L. Brooks, United States District Judge
Name and Title of Judge

JPosast Lb, Zol4
AO 245B (Rev. 02/18) Judgment in Criminal Case

Sheet 2 — Imprisonment

 

Judgment— Page 2 £4of 3

DEFENDANT: DIEGO DANIEL PADRON-TORRES
CASE NUMBER: 5:19CR50047-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of: time served since May 9, 2019 (approximately 3.5 months). No term of supervised release is imposed

as it is anticipated the defendant will be deported following his term of imprisonment.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

C] at — oo CJ a.m. [_] p.m. on

| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
C] before 2 p.m, on
["] as notified by the United States Marshal.

[ ] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

UNITED STATES MARSHAL

By
DEPUTY UNITED STATES MARSHAL)”
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment— Page 3 #£«of 3
DEFENDANT: DIEGO DANIEL PADRON-TORRES

CASE NUMBER: 5:19CR50047-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00** $ -0- $ -0- $ -0-
**The government made a motion to remit the special assessment in open court, and the Court granted the motion.

[J The determination of restitution is deferred until] = __. An Amended Judgment in a Criminal Case (40 245C) will be entered
after such determination.

[J The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

L] Restitution amount ordered pursuant to plea agreement $ ee ee

C] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[ ] the interest requirement is waived for the [] fine CJ restitution.
[_] the interest requirement for the [| fine | restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
